Citation Nr: 0533686	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral vestibular 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's appeal originally included 
the issues of service connection for bilateral hearing loss 
and tinnitus.  However, the RO resolved those issues in the 
veteran's favor in an April 2004 rating decision.  Therefore, 
these issues are not currently before the Board.  

The veteran testified before the undersigned at a Travel 
Board hearing in September 2005.  A transcript of the hearing 
has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The competent probative evidence of record does not 
establish a nexus between an alleged peripheral vestibular 
syndrome and the veteran's period of active service from 
August 1953 to June 1955 or to any service-connected 
disability.  


CONCLUSION OF LAW

Service connection for peripheral vestibular syndrome is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for peripheral 
vestibular syndrome, to include as secondary to his service-
connected hearing loss and tinnitus.  Initially, the Board 
notes that the record is unclear as to whether the veteran, 
in fact, has a current diagnosis of the disability at issue.  
A service connection claim requires the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 
3 Vet. App. 223, 225 (1992).  Specifically, an August 2002 
statement from Dr. W. S. reflected his opinion that the 
veteran had vestibular nerve tissue damage.  However, the 
report of the March 2004 otology examination found no 
evidence of peripheral vestibular syndrome symptoms.  
Similarly, handwritten notes from S. D., M.D., dated in 
October 2005 indicated that the veteran's symptoms had no 
vestibular etiology and that he had no vertigo.  

In addition, there is conflicting information concerning the 
etiology of whatever disability the veteran may have.  
Service connection requires competent evidence of a nexus 
between the current disability and the veteran's period of 
active service, or a service-connected disability.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); Velez v. West, 11 Vet. App. 148, 158 (1998).  Dr. 
S.'s statement opined that it was more likely than not that 
the veteran's vestibular nerve tissue damage was related to 
acoustic trauma he suffered during active service.  On the 
other hand, Dr. D.'s handwritten notes of October 2005 again 
stated that there was no vestibular etiology.  The notes 
stated that the veteran's symptoms were due to side-effects 
of medications (atenolol and lisinopril) and diabetes.  The 
report of the March 2004 VA audiology examination noted the 
veteran's medical history, which included hypertension and 
diabetes.  There is no indication that the veteran takes 
medication for hearing loss or tinnitus.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  During the Travel Board hearing, the veteran 
confirmed that Dr. D. was an ear specialist and conceded that 
Dr. S. was not.  In addition, the Board notes that the March 
2004 VA examiner's opinion was based on a complete review of 
the claims folder and findings from current physical 
examination.  Accordingly, the Board finds that the findings 
and opinions from the March 2004 VA otology examination and 
Dr. D. October 2005 notes have the most significant probative 
value concerning the issues of current disability and nexus 
to service or a service-connected disability and must be 
afforded great weight when compared to the statement from Dr. 
S.   

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

During the Travel Board hearing, the veteran related that 
different private medical doctors had suggested to him that 
he had vestibular problems either as a result of service or 
his service-connected hearing loss.  Except as discussed 
above, there is no medical evidence of record to support the 
veteran's testimony.  Moreover, the veteran's testimony to 
that effect is not competent medical evidence needed to 
establish service connection.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 

Beyond this finding, even if this disability were found, the 
Board must find that the service and post-service medical 
records, as a whole, provide evidence against a finding that 
this disorder is related to his service many years ago or a 
service connected disability.  In this regard, the Board must 
note the lapse of many years between the veteran's separation 
from service and the first treatment for the claimed 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Finally, the veteran has offered his personal opinion that he 
has peripheral vestibular syndrome as a result of service or 
his service-connected disabilities.  However, the veteran is 
a lay person, not trained or educated in medicine.  
Therefore, he is not competent to offer an opinion as to the 
correct diagnosis or its nexus to service or a service-
connected disability.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.    

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for peripheral 
vestibular syndrome.  38 U.S.C.A. § 5107(b).  The competent, 
probative evidence of record is negative for any peripheral 
vestibular symptoms that are related to service or any 
service-connected disability.  The appeal is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in January 2002, as well as information provided in the 
March 2002 rating decision, November 2003 statement of the 
case, and April 2004 supplemental statement of the case, the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the November 2003 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO provided VCAA notice in 
January 2002, before the March 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, it has not specifically asked the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  As discussed above, the Board finds that the 
veteran has otherwise received all notice required by the 
VCAA.  In addition, the Board is satisfied that the veteran 
actually knew to provide VA with evidence in his possession 
that would support his appeal, as evidenced by his multiple 
submissions of evidence.  Moreover, neither the veteran nor 
his representative has made any showing or allegation that 
defect in content of the VCAA notice resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and medical examinations 
and opinions.  The veteran has submitted some private medical 
evidence, but has not authorized VA to obtain any private 
records.  Similarly, he has not identified any relevant VA 
medical treatment.  Finally, during the September 2005 Travel 
Board hearing, the veteran indicated that he was receiving 
disability benefits from the Social Security Administration 
but that the disability was unrelated to the issue on appeal.  
VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration.  
Voerth v. West, 13 Vet. App. 117, 121 (1999).  Because the 
veteran has not shown or alleged that records associated with 
his Social Security disability benefits are relevant to the 
instant appeal, the Board does not find it necessary to 
remand the case to secure this evidence.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (the Court would not 
require strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  As there is no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.   


ORDER

Service connection for peripheral vestibular syndrome is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


